Name: Commission Regulation (EC) No 2701/98 of 17 December 1998 concerning the series of data to be produced for structural business statistics (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  business classification;  business organisation
 Date Published: nan

 Avis juridique important|31998R2701Commission Regulation (EC) No 2701/98 of 17 December 1998 concerning the series of data to be produced for structural business statistics (Text with EEA relevance) Official Journal L 344 , 18/12/1998 P. 0081 - 0101COMMISSION REGULATION (EC) No 2701/98 of 17 December 1998 concerning the series of data to be produced for structural business statistics (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 (1) concerning structural business statistics, and in particular Article 12(ii), (v), and (vii) thereof,Whereas Council Regulation (EC, Euratom) No 58/97 established a common framework for the production of Community statistics on the structure, activity, competitiveness and performance of businesses in the Community;Whereas it is necessary to specify the frequency for the compilation of the multi-yearly structural business statistics; whereas it is necessary to specify the first reference year for the compilation of the preliminary results for structural business statistics; whereas it is necessary to specify the breakdown of the results for the production of structural business statistics;Whereas the envisaged measures are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1The frequency for the compilation of multi-yearly characteristics, the breakdowns of results and the first reference year for the compilation of the preliminary results referred to in Articles 4, 8 and 9 of Regulation (EC, Euratom) No 58/97 are specified in the series of data in the Annex to this Regulation.Article 21. Member States shall produce these series for the data concerning the 1999 reference year and subsequent years.2. Member States shall also produce these series for data concerning the 1995, 1996, 1997 and 1998 reference years where this corresponds to existing national practices.Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1998.For the CommissionYves-Thibault de SILGUYMember of the Commission(1) OJ L 14, 17.1.1997, p. 1.ANNEX SERIES OF DATA INDUSTRY, CONSTRUCTION, SERVICES AND TRADE >TABLE>Annual enterprise statistics listed in Annex 1, section 4, paragraphs 3 and 4 of Regulation (EC, Euratom) No 58/97.>TABLE>>TABLE>>TABLE>>TABLE>Annual regional statistics listed in Annex 1, section 4, paragraphs 3 and 5 of Regulation (EC, Euratom) No 58/97.>TABLE>>TABLE>Annual preliminary results listed in Annex 1, section 8 of Regulation (EC, Euratom) No 58/97.>TABLE>Preliminary results shall be transmitted within 10 months from the end of the calendar year of the reference period.INDUSTRY >TABLE>Annual enterprise statistics listed in Annex 2, section 4, paragraphs 2 and 3 of Regulation (EC, Euratom) No 58/97.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>Annual KAU statistics listed in Annex 2, section 4, paragraphs 2 and 6 of Regulation (EC, Euratom) No 58/97.>TABLE>>TABLE>Annual regional statistics listed in Annex 2, section 4, paragraphs 2 and 5 of Regulation (EC, Euratom) No 58/97.>TABLE>>TABLE>Multi-yearly enterprise statistics listed in Annex 2, section 4, paragraph 4 of Regulation (EC, Euratom) No 58/97.>TABLE>>TABLE>>TABLE>>TABLE>Annual preliminary results listed in Annex 2, section 8 of Regulation (EC, Euratom) No 58/97.>TABLE>Preliminary results shall be transmitted within 10 months from the end of the calendar year of the reference period.DISTRIBUTIVE TRADES >TABLE>Annual preliminary results listed in Annex 3, section 8, paragraph 2 of Regulation (EC, Euratom) No 58/97.>TABLE>Preliminary results shall be transmitted within 10 months from the end of the calendar year of the reference period.Annual enterprise statistics listed in Annex 3, section 4, paragraphs 2 and 3 of Regulation (EC, Euratom) No 58/97.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>Multi-yearly enterprise statistics listed in Annex 3, section 4, paragraph 4 of Regulation (EC, Euratom) No 58/97.>TABLE>>TABLE>>TABLE>Information on types of supplier and types of customer>TABLE>>TABLE>Annual regional statistics listed in Annex 3, section 4, paragraphs 2 and 5 of Regulation (EC, Euratom) No 58/97.>TABLE>Multi-yearly regional statistics listed in Annex 3, section 4, paragraphs 2 and 6 of Regulation (EC, Euratom) No 58/97.>TABLE>CONSTRUCTION >TABLE>Annual enterprise statistics listed in Annex 4, section 4, paragraphs 2 and 3 of Regulation (EC, Euratom) No 58/97.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>Annual KAU statistics listed in Annex 4, section 4, paragraphs 2 and 6 of Regulation (EC, Euratom) No 58/97.>TABLE>Annual regional statistics listed in Annex 4, section 4, paragraphs 2 and 5 of Regulation (EC, Euratom) No 58/97.>TABLE>>TABLE>Multi-yearly enterprise statistics listed in Annex 4, section 4, paragraph 4 of Regulation (EC, Euratom) No 58/97.>TABLE>>TABLE>>TABLE>>TABLE>Annual preliminary results listed in Annex 4, section 8, of Regulation (EC, Euratom) No 58/97.>TABLE>Preliminary results shall be transmitted within 10 months from the end of the calendar year of the reference period.(1) For Classes 66.01 and 66.03: gross premiums written.(2) For Classes 66.01 and 66.03: not to be provided.(3) For the Classes 66.01 and 66.03: not to be provided.(4) OJ L 195, 29.7.1980, p. 35.(5) Data for 11 21 0 number of local units need only be given here if the number is lower than in series 3E annual regional statistics, in other words if only local units dependent on enterprises classified in section G of NACE Rev.1 are included (Annex 3, section 7, paragraph 4).